Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  For example, claim 3 claims the housing 104 being made of a first material, i.e., glass filled Nylon or carbon filled Nylon.  However, the drawings such as FIGS. 10 and 15 show that the housing 104 is made of metal or refractory material as seen in the drawing symbols for draftsperson in MPEP § 608.02(IX);
b.	The drawings do not comply with 37 CFR 1.84.  For example:
37 CFR 1.84(p)(5) states: 
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  (Emphasis added)

	In the instant case, the specification describes, e.g., the reference character “C” to designate the central axis of the master cylinder sleeve 202 in FIG. 11 (Pub.’378 ¶ 88).  However, FIG. 11 and/or other figures do not show the reference character “C”; and/or
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. (Emphases added)

	However, every line, number, and letter is not durable, clean, black, sufficiently dense,
dark, uniformly thick, well-defined, and heavy enough (see, e.g., the reference characters 210, 270, etc. in FIGS. 12-17).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the first central axis which is offset relative to the second central axis in claim 7 (Pub.’378 ¶ 89), the controller in claim 16 (Pub.’378 ¶¶ 63-68), and the tabs in claim 18 (Pub.’378 ¶ 105) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	As noted, FIG. 11 shows the central axis which is in line with the second central axis as described in Pub.’378 ¶ 88.  However, the offset first and second central axes described in Pub.’378 ¶ 89 are not shown.
Specification
The use of the term Nylon®, which is a trade name or a mark used in commerce, has been noted in this application (see Pub. No. US 2022014378 (Pub.’378) of this application at, e.g., ¶¶ 6, 50 and 73, and Publication “Is Nylon a trademark?” from Microsoft Bing cited herein). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
2.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.	In the Brief Description of the Drawings, the section lines such as A-A, D-D and E-E should have been changed to 10-10 or X-X, 15-15 or XV-XV, and 17-17 or XVII-XVII in order to correspond to FIGS. 10, 15 and 17. See MPEP § 608.01(f) and 37 CFR 1.84(h)(3); 
b.	The specification is inconsistent with the drawings or vice versa.  See 37 CFR 1.121(e).  For example, claim 3 claims the housing 104 being made of a first material, i.e., glass filled Nylon® or carbon filled Nylon® (Pub.’378 ¶¶ 6, 50 and 73).  However, the drawings such as FIGS. 10 and 15 show that the housing 104 is made of metal or refractory material as seen in the drawing symbols for draftsperson in MPEP § 608.02(IX); and/or
c.	Each part of the claimed invention such as the second end of the fluid cylinder 202 in claim 1 (Pub.’378 ¶¶ 87 and 96), the controller in claim 16, and the tabs in claim 18 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).
Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Inadequate Description

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 16 claims: “a controller in communication with the electrical switch, the controller being configured to generate a shift signal in response to actuation of the electrical switch.”  (Emphases added).  
However, the specification inadequately describes and the drawings do not show, inter alia, the controller and/or how the controller is mechanically and/or electronically connected to the electrical switch 160 in order to perform the above claimed functions (see Pub.’378 at, e.g., ¶¶ 19, 63, 65 and 68).  More importantly, the specification fails to express or describe the controller in any understandable terms including such as a specific control circuit effective to achieve the claimed functions, a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure” to perform the claimed functions.  As noted, Applicant’s drawings and their description fail to describe, even at a high level, how such controller could produce the specific results described in the claims.  See MPEP § 2181 and, e.g., “control module” in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015);  “control device” in Ergo Licensing LLC v. Carefusion 303 Inc., 102 USPQ2d 122, 673 F.3d 1361 (Fed. Cir. 2012); “mechanical control assembly” in In re MTD Products Inc., Case No. 2017-2292, Fed. Cir. 8/12/2019; and “control unit” in non-precedential Dionex Softron GmbH v. Agilent Technologies, Inc., Case No. 19-1888 (Fed. Cir. 5/6/2020).
Enablement Requirement
	Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 claims a controller as quoted above.  However, the specification does not describe (see Pub.’378 at, e.g., ¶¶ 19, 63, 65 and 68) and the drawings do not show the claimed controller and/or how such controller would be mechanically and/or electronically connected to the electrical switch 160; and/or properly or specifically programmed to (i) either perform any required calculations; or (ii) coordinate with the other system components in a proper timed sequence in order to perform the functions as disclosed and claimed. Thus, more than routine experimentation would be required of one skilled in the art to generate such a program.   Therefore, the disclosure lacks enablement.  See MPEP § 2164.06(c).
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 3 contains the trademark/trade name Nylon®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the goods themselves and, accordingly, the identification/description is indefinite.
b.	The term such as “mountable,” “pivotable,” or “movable” in claim 1; “actuatable” or “removable” in claim 16; “engageable” in claims 17-18; “pivotable” or “accessible” in claim 19 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 1, line 4, the lever 102 is pivotable, but is not required structurally to be pivoted relative to the housing 104.  See the terms such as “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
c.	No antecedent basis is seen for the term such as “the first opening” (emphasis added) in claim 4.
d.	Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical elements that connect the controller and the electric switch 160 in order to perform the claimed functions.  Cf., e.g., Finisar Corp. v. The Direct TV Group, Inc., 523 F.3d 1323 (Fed. Cir. 2008) (The claim is indefinite because the disclosure only provides the disclosure of “software” without providing some detail about the means to accomplish the claimed function) and In re Katz Interactive Call Processing Patent Litig. v. American Airlines, Inc., 97 USPQ2d 1737 (Fed. Cir. 2011) cited in MPEP §§ 2163, 2173.05(p) and 2181.  
e.	The term “controller” in claims 16-18 is indefinite because the claims  only provide a restatement of the functions and the intended outcome of the functions and do not recite sufficiently the structures so that the control element performs the functions as claimed.  See the terms such as “control means for automatically operating valves” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946 (Fed. Cir. 2007); “game control means” in Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech, 521 F.3d 1328 (Fed. Cir. 2008) cited MPEP § 2181; “distributed learning control module” in Williamson v. Citrix Online, LLC; “control device” in Ergo Licensing LLC.; and/or “control unit” in Dionex Softron GmbH. 
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 4-5 and 7-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meggiolan’968 et al. (US 20160129968).
Claim 1
Meggiolan’968 teaches a control device 14 (¶ 83 et seq.) mountable to a handlebar 10 (FIG. 1) of a bicycle 1, the control device 14 comprising: 
a housing 20 (FIGS. 2-4, ¶ 85 et seq.); 
a lever 15a (¶ 85 et seq.) coupled to and pivotable relative to the housing 20;
a master cylinder portion 24 (FIGS. 2 and 4, ¶ 87) supported by the housing 20, the master cylinder portion 24 having a fluid cylinder 26 (FIGS. 2 and 4, ¶ 92), the fluid cylinder 26 having a first end (at 26a in FIG. 4a, see FIG. 4b in Appendix (Ap.)) and a second end (Ap.) opposite the first end (Ap.) with a cylindrical wall 26a (¶ 97) therebetween, the fluid cylinder 26 being hollow, such that an opening (formed by an inner wall 26a, FIG. 4a, ¶ 97) extends through the master cylinder portion 24, from the first end (Ap.) to the second end (Ap.); 
a plug 30 (FIGS. 2 and 4a, ¶ 94) removably connected to the master cylinder portion 24 via the opening at the first end (Ap.) of the fluid cylinder 26 (¶ 94); and 
a piston assembly 27 (FIG. 4, ¶ 93 et seq.) supported by the housing 20, the piston assembly 27 being movable relative to the master cylinder portion 24, at least part of the piston assembly 27 being disposed within the master cylinder portion 24, 
wherein the housing 20 is made of a first material, and the master cylinder portion 24 is made of a second material, the second material being different than the first material (¶¶ 44, 76-77, 88-89; claim 16).
Claim 1 is anticipated by Meggiolan because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Meggiolan.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
Meggiolan’968 teaches a pull rod 40 (FIG. 4, ¶ 98), wherein the lever 15a is coupled to the piston assembly 27 via the pull rod 40, such that rotation of the lever 15a relative to the housing 20 causes the piston assembly 27 to translate relative to the master cylinder portion 24.
Claim 4
The plug 30 (FIGS. 2 and 4a) is a bleed plug, and the first opening (FIG. 4a) is a bleed port (“to reload fluid or discharge air,” id. ¶ 94).
Claim 5
The bleed plug 30 has a central axis (shown as axis CA in FIGS. 2 and 4b in Ap.) that extends along a length of the bleed plug 30, and wherein the central axis (CA) of the bleed plug 30 extends through the opening (formed by the inner wall 26a, ¶ 97, FIG. 4a, see Ap.) through the master cylinder portion 24.
Claim 7
The central axis (CA in Ap.) of the bleed plug 30 is a first central axis, wherein the master cylinder portion 24 has a second central axis Y (FIGS. 4-5, ¶ 103) extending along a length of the master cylinder portion 24, and wherein the first central axis (CA in Ap.) is offset relative to the second central axis Y.
Claim 8
The piston assembly 27 is biased against an inner surface 26a (FIG. 4a) of the fluid cylinder 26, such that the inner surface 26a of the fluid cylinder 26 acts as a stop and locates an initial position of the piston assembly 27 relative to the master cylinder portion 24, the inner surface 26a of the fluid cylinder 26 being closer to the first end (Ap.) of the fluid cylinder 26 than the second end (Ap.) of the fluid cylinder 26.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Meggiolan’968.
Meggiolan’968 teaches the first material of the housing 20 being a composite material formed from matrix of polymeric material in which structural fibers such as carbon fibers or similar are included, and the second material of the master cylinder portion 24 being aluminum in order to, inter alia, withstand the pressurized oil and the rubbing of the gaskets of the piston (¶¶ 44, 76-77 and 88-89).  Put differently, Meggiolan’968 broadly or implicitly teaches or suggest the first material being carbon filled Nylon since it is well known that Nylon is a polymeric material as seen in, e.g., cited Publication “Is Nylon a trademark?” from Microsoft Bing cited.  See MPEP § 2144.03.
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to select carbon filled Nylon as Meggiolan’968’s first material since it would withstand the pressurized oil and the rubbing of the gaskets of the piston as taught or suggested by Meggiolan’968.  The selection of carbon filled Nylon as Meggiolan’968’s first material would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  As noted, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07; and Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09.  
4.	Claims 16-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meggiolan’968 in view of Cahan et al. (US 20190210691 published on July 11, 2019, i.e., before the EFD of November 6, 2020 of this application).
Claim 16
Meggiolan’968 teaches a shift lever 15b (FIGS. 2-5) coupled to and movable relative to the housing 20 and an electrical switch (a gear actuator button, id. ¶ 86) that is actuatable by movement of the shift lever 15b). 
Meggiolan’968 teaches the invention substantially as claimed. However, Meggiolan’968 does not teach a controller in communication with the electrical switch, the controller being configured to generate a shift signal in response to actuation of the electrical switch, a battery receptacle supported by the housing, the battery receptacle being electrically connected to the controller, such that when a battery is disposed within the battery receptacle, the battery is configured to power the controller, the electrical switch, the shift lever, or any combination thereof, and one or more removable battery covers that close off the battery receptacle.
Cahan teaches a controller 160 (FIG. 14, ¶ 87 et seq.) in communication with the electrical switch 170, 172 (FIG. 6, ¶ 89 et seq.), the controller 160 being configured to generate a shift signal in response to actuation of the electrical switch 170, 172, a battery receptacle 220 (FIGS. 12-16, ¶ 97 et seq.) supported by the housing 104 (FIG. 1, ¶ 74), the battery receptacle 220 being electrically connected to the controller 160, such that when a battery 228 (FIG. 16, ¶¶ 97-99) is disposed within the battery receptacle 220, the battery 220 is configured to power the controller 160, the electrical switch 170, 172, the shift lever 132 (FIG. 2, ¶ 80) or any combination thereof, and one or more removable battery covers 222 (FIG. 16) that close off the battery receptacle 220 in order to, inter alia, reduce the cost and improve the placement options of these components on a bicycle handlebar.  Ibid. ¶¶ 2-35 and claims 1-28.
It would have been obvious to the PHOSITA before the EFD of the application to form the controller in communication with the electrical switch, the controller being configured to generate a shift signal in response to actuation of the electrical switch, a battery receptacle supported by the housing, the battery receptacle being electrically connected to the controller, such that when a battery is disposed within the battery receptacle, the battery is configured to power the controller, the electrical switch, the shift lever, or any combination thereof, and one or more removable battery covers that close off the battery receptacle since it would, inter alia, reduce the cost and improve the placement options of these components on a bicycle handlebar as taught or suggested by Cahan.  
Claim 17
Cahan’s battery receptacle 220 has one or more outer surfaces and includes one or more 
attachment features 220, 254 (FIGS. 11, 15-17, ¶¶ 97-101) extending away from the one or more outer surfaces, wherein Cahan’s housing 104 includes one or more recesses 224, 252 (FIGS. 12, 15-16) corresponding to the one or more attachment features 220, 254, respectively, the one or more attachment features 220, 254 being engageable with the one or more recesses 224, 252 of the housing 104, respectively, such that the battery receptacle 220 is retained within the housing.
Claim 18
Cahan’s one or more outer surfaces include an outer annular surface 220 (FIGS. 12-13), and the one or more recesses 224, 252 include a plurality of recesses 224, 252 (FIG. 12), and wherein the one or more attachment features include a plurality of tabs (snap features, id. ¶ 97. Cahan’s tabs are similar to Applicant’s tabs or snap features described in Pub.’378 ¶ 105) extending away from the outer annular surface 220, the plurality of tabs being engageable with the plurality of recesses 224, 252, respectively.
Claim 19 
Meggiolan’968 teaches a brake control device 14 for a bicycle, the brake control device comprising 14:
a housing 20;
a fluid chamber 28 (FIG. 4a, ¶ 92);
a lever 15a coupled to and pivotable relative to the housing 20;
a master cylinder portion 24 including the fluid chamber 28 (¶ 92) attached to the housing 20, the master cylinder portion 24 having a fluid cylinder 26, the fluid cylinder 26 having a first end (FIG. 4b in Ap.) and a second end (Ap.) opposite the first end (Ap.); and
a plug 30 removably connected to the first end (Ap.) of the fluid cylinder 26, the fluid cylinder 26 being accessible from outside the housing 20 when the plug 30 is removed from the fluid cylinder 26, wherein the brake control device has a fluid path between the first end (Ap.) of the fluid cylinder and the second end (Ap.) of the fluid cylinder 26 as seen in, e.g., FIGS. 4-5, via the fluid chamber 28.
Meggiolan’968 teaches the invention as claimed except that the fluid chamber 28 is included in the master cylinder portion 24 instead of the housing 20.
Cahan teaches the housing 104 including the fluid chamber 270 (FIGS. 17, 22-23) in order to, inter alia, be protected from the environment (id. ¶¶ 108-109).
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Meggiolan’968’s fluid chamber from being located in the master cylinder portion to being located in Meggiolan’968’s housing in order to, inter alia, be protected from the environment as taught or suggested by Cahan.  KSR.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) cited in MPEP § 2144.04.
Indication of Allowable Subject Matter
Claims 6, 9-15 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Meggiolan’966 (US 20160129966) teaches, inter alia, a plug 49 (FIG. 4, ¶ 140);
b.	Komada (US 20210139102) teaches, inter alia, a battery 40 and a battery receptacle 10 (FIG. 5); and
c.	Swanson et al. (US 20160264213) teaches, inter alia, a master cylinder portion 118 (FIG. 7, ¶ 36) and a reservoir plug 282 (FIG. 7, ¶ 44).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656